EXHIBIT 10.18

GERMAN AMERICAN BANCORP, INC.

 

LTI Restricted Stock Award Agreement for _________________ (“Participant”)

 

March 15, 2011

 

German American Bancorp, Inc. (the "Company") is pleased to grant to you an
incentive award pursuant to its long-term incentive ("LTI") award program
consisting of certain shares of Common Stock of the Company (including the
accompanying preferred stock purchase rights) (the "Common Stock"), and rights
to receive cash payments and credits (such shares and cash rights being referred
to as "your Award") subject to certain restrictions under the Company's 2009
Long Term Equity Incentive Plan (the "Plan") and this Agreement ("Agreement").
This Agreement and the shares and cash rights granted hereby are subject to the
terms and conditions of the Plan, the terms of which are incorporated herein.
Any capitalized term that is not defined in this Agreement has the meaning
described by the Plan. Please see the Plan document for more information
regarding your rights and obligations under this Agreement.

 

Please execute this Agreement by signing both copies. Return one copy within
thirty (30) days of its date to Terri Eckerle, Shareholder Relations, German
American Bancorp, Inc., 711 Main Street, Box 810, Jasper, Indiana 47546. Retain
one copy of the Agreement for yourself along with the enclosed Plan.

 

1.          Grant of the Award. The Company hereby grants you, as of the date
specified above (the "Grant Date") an Award consisting of (a) ___________(___)
shares of Common Stock, with an aggregate value as of the Grant Date of
____________________________ ($________) based on the NASDAQ Official Closing
Price of the Common Stock on the last trading day before the Grant Date, and (b)
a cash credit (payable without interest as set forth in this Agreement to you or
for credit to your account as provided by Section 10 of this Agreement) of
_________________ ___________________($________). We sometimes refer in this
Agreement to the shares of Common Stock that are part of the Award (including
any other securities distributed in respect of the shares of Common Stock, or in
substitution for those shares, by reason of an adjustment provided for in
Section 8) as the "Restricted Stock" and to the cash credit that is part of this
Award as the "LTI Cash Right." This Award is granted to you subject to the terms
and conditions specified in this Agreement and the Plan.

 

2.         Vesting of the Award. Subject to earlier forfeiture and cancellation
pursuant to the Plan and this Agreement and possible acceleration as provided by
Article VIII of the Plan, your rights to retain the Award (including the
Restricted Stock and the LTI Cash Right) will vest as of 12:01 A.M. Jasper time
on the morning of December 5 of this year ("Vesting Date"). The period prior to
the Vesting Date is referred to in this Agreement as the Restricted Period. The
Compensation/Human Resources Committee of the Board of Directors of the Company,
which administers the Plan (the "Committee"), shall have the authority, in its
sole judgment (which shall be conclusive and binding) to determine whether the
conditions to vesting specified by this Agreement and the Plan have been
satisfied as of the Vesting Date or any other date. The Committee may also waive
the provisions of Section 5 or otherwise shorten the Restricted Period as to any
or all of the Award, and in connection with such actions may cause the Award to
vest at an earlier date, whenever the Committee may determine that such action
is appropriate by reason of changes in applicable tax or other laws or
accounting principles or interpretations, or by reason of other changes in
circumstances occurring after the Grant Date.

 

 

 

 

3.         Your Rights in Award before Vesting. Except as otherwise provided in
this Agreement, you shall have all the rights of a holder of Common Stock in
respect of each of your shares of Restricted Stock that are included in the
Award during the Restricted Period, including, but not limited to, the right to
receive all cash dividends paid on the Restricted Stock that are declared with a
record date on or after the Grant Date and the right to vote the Restricted
Stock on all matters to come for a vote by the holders of the Common Stock with
a record date on or after the Grant Date. You shall have no right to receive any
benefit with respect to the LTI Cash Right during the Restricted Period.

 

4.          Non-Certificated Nature of Restricted Stock during the Restricted
Period. The Company has directed its registrar and transfer agent (the "Transfer
Agent") to issue the shares of Restricted Stock in your name as of the Grant
Date, and to evidence the issuance of such shares of Restricted Stock to you by
crediting the number of such shares of Restricted Stock to an account that has
been established in your name on the Transfer Agent's books (your "Restricted
Stock Account"). During the Restricted Period, the Company shall have no
obligation to cause a certificate evidencing any of the shares of Restricted
Stock to be prepared or delivered. Any cash dividends payable in respect of the
Restricted Stock during the Restricted Period pursuant to Section 3 shall be
paid to you in cash, unless you otherwise direct, in which event such dividends
will be paid to such account as you direct.

 

5.Forfeiture and Cancellation of the Award; Conversion of Award in Certain Cases

 

(a)Continuing Employment Condition. If your period of continuing employment
("Employment Period") with the Company and its Subsidiaries terminates during
the Restricted Period otherwise than by reason of a Qualifying Circumstance (as
defined below), your Award (including your Restricted Stock and all associated
property and rights, and your right to receive the benefit of the cash credit)
shall be forfeited and cancelled in its entirety effective as of the last day of
your Employment Period. If your Employment Period terminates during the
Restricted Period by reason of a Qualifying Circumstance, your Award will be
deemed to be fully earned, but in such event the Restricted Stock (including any
and all associated property and rights) portion of the Award shall be deemed to
have been automatically converted as of the last day of the Employment Period
into a right to receive payment of additional cash, without interest (in an
amount equal to the aggregate value of the Restricted Stock as of the Grant Date
that is specified in Section 1 of this Agreement) at the same time as the
payment (or credit) is made to you or for your account pursuant to the LTI Cash
Right portion of the Award. In the event of any forfeiture or cancellation of
your Restricted Stock pursuant to this Section 5 (including any automatic
conversion of your Restricted Stock into additional cash rights as described in
the preceding sentence), your shares of Restricted Stock shall be deemed to have
been reacquired by the Company and cancelled effective as of the last day of
your Employment Period, and you therefore shall not have the right to receive
any cash dividends or other distributions with respect to the Restricted Stock
that are declared with a record date after the Employment Period. The existence
or non-existence of a Qualifying Circumstance, and the existence and effective
date of any termination of your Employment Period, shall, in the event of any
uncertainty or dispute, be determined for all purposes under the Plan and this
Agreement by the Committee, whose judgment on such matters shall be conclusive
and binding.

 

 

 

 

(b)Qualifying Circumstance. For purposes of this Section 5, a "Qualifying
Circumstance" means, with reference to an interruption or termination of your
status as an employee of the Company or any of its Subsidiaries, an interruption
or termination (i) that occurs due to the your death or disability (as
determined by any disability policy or program maintained by the Company), or
(ii) that occurs after you have attained the age of 62.

 

(c)Immediate Vesting Caused by an Extraordinary Event. If an Extraordinary Event
(as defined by Section 6.06(d) of the Plan) occurs during the Restricted Period,
and prior to the date of any forfeiture and cancellation of your Award, then the
Vesting Date of your Award shall be deemed to have been accelerated to the date
of the Extraordinary Event, and your Award (including the Restricted Stock and
the LTI Cash Right) shall be deemed fully non-restricted and non-forfeitable as
of such date.

 

(d)Deemed Terminations (In Absence of Any Extraordinary Event). For purposes of
this section 5, your Employment Period shall be deemed to terminate before the
end of the Restricted Period, even if it does not actually so terminate, if,
before the end of the Restricted Period, and before the occurrence of an
Extraordinary Event (as defined by Section 6.06(d) of the Plan), (i) you give
notice to the Company or any of its Subsidiaries of the termination of your
association with them in all capacities (whether as a director, officer,
employee or consultant) effective as of a date before or within 60 days after
the end of the Restricted Period, (ii) you take any action, such as accepting
another position, that, in the judgment of the Committee, indicates that you
definitely plan to terminate your association with the Company and its
Subsidiaries before or within 60 days after the end of the Restricted Period, or
(iii) the Company and/or any of its Subsidiaries gives notice to you that your
association with them in all capacities (whether as a director, officer,
employee or consultant) is being terminated as of a date prior to or within 30
days after the end of the Restricted Period.

 

6.         Non-Transferability. Prior to expiration of the Restricted Period,
you may not sell, assign, transfer, pledge or otherwise encumber any of your
rights under the Award, including the Restricted Stock and the LTI Cash Right.

 

7.         Disclaimer of Employment Contract. Nothing contained in this
Agreement shall be construed as an obligation of the Company or any of its
Subsidiaries or any other person to retain you in its employ.

 

8.         Adjustments for Changes in Capitalization of the Company. In the
event of any change in the outstanding shares of Common Stock during the
Restricted Period by reason of any reorganization, recapitalization, stock
split, stock dividend, combination or exchange of shares, merger, consolidation,
or any change in the corporate structure of the Company or in the shares of
Common Stock, the number and class of the shares of your Restricted Stock
covered by your Award shall be appropriately adjusted by the Committee, whose
determination shall be conclusive. Any shares of Common Stock or other
securities distributed during the Restricted Period in respect of your
Restricted Stock as a result of any of the foregoing to which you may be
determined by the Committee to be entitled shall be held without interest by the
Transfer Agent for your account until the expiration of the Restricted Period,
and shall be subject to the forfeiture and other provisions of this Agreement to
the same extent and in the same manner as the previously issued shares of
Restricted Stock in respect of which they were distributed.

 

 

 

 

9.        Securities Laws. The Company's obligation to issue to you, or to
deliver to you any stock certificates evidencing, shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the Company's
receipt of a representation by you as to your investment intention, in such form
as the Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933, as amended, or any other federal,
state or local securities legislation. The Company shall not be required to
deliver any certificates for shares under this Agreement or to issue any shares
hereunder prior to (i) the admission of such shares to listing on any stock
exchange on which the shares of Common Stock may then be listed, and (ii) the
completion of such registration or other qualification of such shares under any
state or federal law, rule or regulation, as the Committee shall determine to be
necessary or advisable.

 

10.     Tax and Other Withholding Obligations. The Company’s obligation to pay
or deliver to you the Restricted Stock and the cash payments (or credit) that
together constitute the Award shall be subject to the Company’s compliance with
applicable tax withholding and other required withholding or deductions, if any,
with respect to the compensation realized by you as a result of having received
the Award (including the non-cash compensation income that you may be deemed to
realize for income tax purposes upon the lapsing of the restrictions upon the
Award) including any deductions that may be required under the Company's
employee benefit plans (collectively, the “Withholding”). The Company intends to
satisfy its Withholding with respect to the Award by charging the aggregate
amount of the Withholding against the cash credit portion of your Award. In the
event that the cash credit portion of the Award is greater than the aggregate
amount of the Withholding, the Company shall, as soon as practicable following
the Vesting Date, pay to you the excess amount, without interest. In the event
that the cash credit portion of the Award is less than the aggregate amount of
the Withholding, then the Company shall have the right to adjust subsequent
withholdings, and to withhold from other forms of compensation, in order to
cover the deficiency.

 

11.     Agreement. By signing this Agreement below as the Participant, you
acknowledge that you have received a copy of the Plan, and that you are familiar
with the terms and provisions of the Plan and the Agreement, and that you accept
their terms. You also acknowledge your agreement (on behalf of yourself and your
estate, including your personal representatives, guardians, executors and heirs)
to accept as binding, conclusive, and final all decisions and interpretations of
the Company’s Board of Directors or of the Committee upon any question arising
under the Plan or this Agreement.

 

    GERMAN AMERICAN BANCORP, INC.             By:   Employee Name   Mark A
Schroeder, Chairman and CEO

 

 

 

